 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK
 _________________________________

 UNITED STATES OF AMERICA,

              v.                                                   17-CR-216-A
                                                                     ORDER
 ANTONIO CARR,

           Defendant.
 _________________________________

       The Defendant is currently serving a 24-month sentence after pleading guilty to

 felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

 The Defendant did not appeal his conviction or sentence, nor has he filed a petition for

 a writ of habeas corpus pursuant to 28 U.S.C. § 2255.

       The Defendant has, however, filed a pro se motion for free copies of his

 sentencing transcript. Docket No. 39. For the reasons stated below, the Defendant’s

 motion is denied without prejudice.

                                        DISCUSSION

       The relief the Defendant seeks is governed by 28 U.S.C. § 753(f). In relevant

 part, § 753(f) provides:

               Fees for transcripts furnished in proceedings brought under
               [28 U.S.C. § 2255] to persons permitted to sue or appeal
               in forma pauperis shall be paid by the United States
               . . . if the trial judge or a circuit judge certifies that the suit
               or appeal is not frivolous and that the transcript is needed
               to decide the issue presented by the suit or appeal.

       The Second Circuit has held that both “the plain language and necessary

operation” of § 753(f) require that “a motion for a free transcript . . . is not ripe until a

§ 2255 motion has been filed.” United States v. Horvath, 157 F.3d 131, 132 (2d
Cir. 1998).   Because, as noted, the Defendant has not filed a § 2255 motion, § 753(f)

does not authorize the Court to provide the Defendant with free transcripts.

                                     CONCLUSION

       For the reasons stated above, the Defendant’s motion is DENIED without

 prejudice.



Dated: October 15, 2018                         __s/Richard J. Arcara____________
       Buffalo, New York                        HONORABLE RICHARD J. ARCARA
                                                UNITED STATES DISTRICT JUDGE
